—Appeal from a judgment of the Supreme Court (Hughes, J.), entered February 8, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner, serving a prison sentence of 15 years to life for his conviction of murder in the second degree, was denied parole based upon petitioner’s history of assaultive behavior and the fact that his release would represent a risk to the community. We find that respondent’s determination is supported by the record and made pursuant to statutory requirements. We have considered petitioner’s other contentions and find, them to be without merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.